Citation Nr: 0612810	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  04-18 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an effective date prior to February 14, 
1974, for the award of service connection for a pilonidal 
cystectomy scar, previously classified as a pilonidal 
cystectomy.

2.  Entitlement to an effective date prior to April 1, 1974, 
for the award of service connection for a healed fracture of 
C-5.


REPRESENTATION

Veteran represented by:	Polly Murphy, Attorney at Law




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
November 1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2003 RO decision which 
denied, in pertinent part, earlier effective dates for the 
grant of service connection for a pilonidal cystectomy scar 
and for residuals of a C-5 fracture.  In an associated notice 
letter, issued in October 2003, the RO clearly articulated 
that it had denied an earlier effective date for the grant of 
service connection for a scar of a pilonidal cystectomy and 
an earlier effective date for the grant of service connection 
for a healed fracture of C-5 spine with traumatic arthritis.  
No mention is made as to a disposition regarding entitlement 
to earlier effective dates for higher ratings for a pilonidal 
cystectomy scar and residuals of a C-5 fracture; as such, it 
appears that this matter has not yet been adjudicated and is 
referred to the RO in the first instance. 

The Board notes the same decision also denied an earlier 
effective date for the award of service connection for post-
traumatic stress disorder (PTSD) and assigned an increased 70 
percent evaluation for PTSD from April 2003.  The claims for 
an earlier effective date and an increased rating for PTSD 
were included in the April 2004 statement of the case (SOC).  
The veteran perfected his appeal with respect to these issues 
in May 2004.  Thereafter, he withdrew them during his January 
2006 video conference hearing.  The veteran confirmed his 
withdrawal in a statement dated January 30, 2006.  As such, 
the claims are no longer in appellate status.

The veteran presented testimony before the Board in January 
2006.  The transcript has been obtained and associated with 
the claims folder.

Additionally, a review of the record reveals the veteran has 
raised the following claims: an effective date prior to 
January 27, 2003, for the award of a total disability rating 
based on individual unemployability (TDIU) due to service-
connected disabilities; and separate ratings for the residual 
scar from the pilonidal cystectomy and the underlying disease 
process.  As these issues have been neither procedurally 
prepared nor certified for appellate review, the Board is 
referring them to the RO for initial consideration and 
appropriate adjudicative action.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  The veteran separated from active duty service on 
November 22, 1971.

3.  The RO received the veteran's original claim for service 
connection for a pilonidal cyst on April 8, 1974.

4.  An excision and primary closure of the veteran's 
pilonidal cyst was performed on February 14, 1974.

5.  The RO received the veteran's original claim for service 
connection for a neck injury on February 14, 1974.




CONCLUSIONS OF LAW

1.  The Veterans Claims Assistance Act of 2000 has been 
satisfied.  38 U.S.C.A.   §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).

2.  The requirements for an effective date prior to February 
14, 1974, for a grant of service connection for a pilonidal 
cystectomy scar, previously classified as a pilonidal 
cystectomy, have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2005).

3.  The requirements for an effective date of February 14, 
1974, and no earlier, for a grant of service connection for a 
healed C-5 fracture have been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

In this case, the RO did provide the veteran with notice of 
the VCAA in May 2003 prior to the initial decision on the 
claims in October 2003.  Therefore, the timing requirement of 
the notice as set forth in Pelegrini has been met and to 
decide the appeal would not be prejudicial to the claimant.  
While the May 2003 letter did not specifically contain the 
criteria for establishing an earlier effective date for the 
award of service connection, he was notified as to what kinds 
of evidence was needed to substantiate general service 
connection claims, to include: (1) evidence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  

Further, the April 2004 SOC included: (1) a summary of the 
evidence in the case pertinent to the issues with which 
disagreement has been expressed; (2) a citation to 38 C.F.R. 
§ 3.400, the pertinent regulations for establishing an 
earlier effective date for the award of disability 
compensation and a discussion of how such laws and 
regulations affected the agency's decision; and (3) the 
decision on the issues and a summary of the reasons for such 
decision.

In a letter accompanying the April 2004 SOC, the veteran was 
notified how to appeal the decision on his claims.  
Therefore, VA complied with the procedural statutory 
requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well 
as the regulatory requirements in 38 C.F.R. § 3.103(b), and 
continued to assist the veteran under section 5103A, by 
informing him of what was necessary to achieve an earlier 
effective date for the award of service connection for a 
pilonidal cystectomy scar and healed C5 fracture.

Finally, with respect to the earlier effective date claim for 
a pilonidal cystectomy scar, as will be explained in greater 
detail below, the Board lacks authority to award the benefits 
sought as the law and not the evidence is dispositive.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In regard, to 
the earlier effective date claim for a healed C5 fracture, 
the benefits sought are being awarded.  Therefore, any 
outstanding development not already conducted by VA is 
without prejudice; hence, any deficiencies in the duties to 
notify and to assist constitute harmless error.  Additional 
development by the Veteran's Benefits Administration, Appeals 
Management Center (VBA AMC) would only serve to further delay 
resolution of the claim.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

Though the veteran was not specifically informed of the 
"fourth element," i.e., to provide any evidence in his 
possession that pertained to the claims, the Board finds that 
he was fully notified of the need to give to VA any evidence 
pertaining to his claims as previously noted.  All the VCAA 
requires is that the duty to notify is satisfied and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
Id; Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the veteran covering all 
content requirements is harmless error.  

Service medical and personnel records, VA outpatient 
treatment records, and reports of VA examination have been 
associated with the claims folder.  The veteran presented 
testimony before the Board in January 2006.  The transcript 
has been obtained and also associated with the claims folder.  
The Board notes the veteran submitted various articles on 
pilonidal cysts in January 2006 after the April 2004 SOC was 
issued.  However, a remand for preparation of a supplemental 
statement of the case (SSOC) is not warranted as the veteran 
waived initial RO consideration of the newly submitted 
evidence.  See VA Form 21-4138 dated January 31, 2006.

In sum, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis, 6 Vet. App. at 430 (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  Given the 
development undertaken by the RO and the fact that the 
veteran has pointed to no other evidence, which has not been 
obtained, the Board finds that the record is ready for 
appellate review.  

Criteria

In general, the effective date of an evaluation and award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.

The effective date of an award of disability compensation 
shall be the day following the date of discharge or release 
if application is received within one year from such 
discharge or release.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 
3.400((b)(2)(i).

In claims for benefits, VA shall consider all lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by VA. When there is an approximate balance 
of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (a claimant need only demonstrate that 
there is an "approximate balance of positive and negative 
evidence" in order to prevail).


Analysis

I.  Pilonidal Cystectomy Scar

The veteran contends that he is entitled to an effective date 
prior to February 14, 1974, for the award of service 
connection for a pilonidal cystectomy scar.  He does not 
allege that he filed a claim for VA benefits following his 
service release in November 1971, but alleges that the 
pilonidal cystectomy scar was present since 1974 and that he 
was improperly rated under 38 C.F.R. § 4.118, Diagnostic Code 
7819 (1974), for benign new skin growths. 

As noted in the INTRODUCTION, the veteran's claim for an 
effective date prior to June 9, 1998, for the award of the 10 
percent rating for a pilonidal cystectomy scar has been 
referred to the RO for proper development and adjudication.  
The instant appeal shall address only whether the original 
award of service connection for a pilonidal cystectomy scar, 
previously classified as pilonidal cystectomy, should be 
effective prior to February 14, 1974.

First, it is noted that the veteran separated from active 
duty service in November 1971.  He is not entitled to an 
effective date as of the day after his service discharge as 
he failed to file a claim with VA, within one year of his 
service discharge.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(b)(2).  Second, the RO received his original claim for 
benefits on April 8, 1974.  However, in the September 1974 
rating decision, the RO awarded a 100 percent rating from 
February 14, 1974, almost two months prior to the veteran's 
original claim, and a zero (0) percent rating from April 1, 
1974.  The award was based on a surgical report indicating an 
excision and primary closure of a pilonidal cyst was 
performed on February 14, 1974.  

While the Senior Resident in General Surgery noted in his 
February 1974 report that the veteran had a pilonidal sinus 
and cyst for many years and had undergone incision and 
drainage four times since 1969, the Board has reviewed the 
record and can find no formal claim or informal claim that 
reflects an intent to seek service connection for a pilonidal 
cystectomy prior to February 14, 1974.  38 U.S.C.A. § 5101; 
38 C.F.R. §§  3.155(a), 3.157(a).    

VA's duty to adjudicate all claims reasonably raised does not 
require VA to anticipate a claim for a particular benefit 
where no intention to raise it was expressed.  See Brannon v. 
West, 12 Vet. App. 32, 35 (1998).  The date of claim is 
controlling and an effective date prior to February 14, 1974, 
may not be assigned.  

The veteran has not satisfied the threshold legal eligibility 
requirements for an earlier effective date sought in this 
appeal.  In cases such as this, where the law is dispositive, 
the claim should be denied due to a lack of legal merit.  
Sabonis, 6 Vet. App. at 430.

II. Healed C5 Fracture

The veteran contends that he is entitled to an effective date 
prior to April 1, 1974, for the award of service connection 
for a healed C5 fracture.  He does not allege that he filed a 
claim for VA benefits following his service release in 
November 1971, but alleges that the healed C5 fracture has 
been under rated since 1974 and that he is entitled to a 
separate rating for traumatic arthritis secondary to the 
healed C5 fracture effective in 1971.  

As noted in the INTRODUCTION, the veteran's claims for an 
increased rating for a healed C5 fracture and a separate 
rating for traumatic arthritis have been referred to the RO 
for proper development and adjudication.  The instant appeal 
shall address only whether the original award of service 
connection for a healed C5 fracture  should be effective 
prior to April 1, 1974.

A review of the record shows the veteran sustained a fracture 
of C5 in April 1969 when he dove into a pool.  The veteran 
separated from active duty service in November 1971.  He is 
not entitled to an effective date as of the day after his 
service discharge as he failed to file a claim with VA, 
within one year of his service discharge.  38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400(b)(2).   

The RO received the veteran's original claim for benefits on 
February 14, 1974.  However, in the September 1974 rating 
decision, the RO awarded service connection and a zero (0) 
percent rating from April 1, 1974, for a healed C5 fracture.  
The Board has reviewed the record and can find no formal 
claim or informal claim that reflects an intent to seek 
service connection for residuals of a neck injury, prior to 
February 14, 1974.  38 U.S.C.A. § 5101; 38 C.F.R. §§  
3.155(a), 3.157(a).    

VA's duty to adjudicate all claims reasonably raised does not 
require VA to anticipate a claim for a particular benefit 
where no intention to raise it was expressed.  See Brannon v. 
West, 12 Vet. App. 32, 35 (1998).  The date of claim - 
February 14, 1974 - is controlling, and an earlier effective 
date may not be assigned.  

Therefore, affording the veteran all reasonable doubt, the 
effective date for the award of compensation for a healed C5 
fracture based on the veteran's original claim, will be the 
date of receipt of the claim or February 14, 1974.  38 
U.S.C.A. 
§ 5110(a); 38 C.F.R. §§ 3.102, 3.400.  To this extent, the 
appeal is granted.


ORDER

Entitlement to an effective date prior to February 14, 1974, 
for the award of service connection for a pilonidal 
cystectomy scar, previously classified as pilonidal 
cystectomy, is denied.

Entitlement to an effective date of February 14, 1974, for 
the award of service connection for a healed fracture of C5 
is granted subject to the controlling regulations governing 
monetary awards.



____________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


